Title: To James Madison from Henry Dearborn, 17 October 1815
From: Dearborn, Henry
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Washington
                            Octobr. 17th. 1815
                        
                    
                    From my own knowledge of Majr. Harris’s charactor and services, and from information received from many officers of distinction, I have no doubt of the correctness of the accompanying narative, and I think his claim to rank, as stated by Genl. Ripley, no more than he is clearly entitled to. His highly respectable standing in society, added to his faithfull and distinguished services, form such a strong claim for an addition grade, to that of Majr. by brevett, as I most sincerely hope will meet with due attention. I am Sir very respectfully your Obedt. Servant
                    
                        H. Dearborn
                    
                 